FILED: ROCKLAND COUNTY CLERK 01/07/2020 11:46 AM                                                                                                     INDEX NO. 033745/2019
NYSCEF DOC. NO. 13Case          7:19-cv-08262-VB Document 25-2 Filed 01/30/20 Page 1 of 1NYSCEF: 01/07/2020
                                                                               RECEIVED

                                                                                                                                                            .




                                                                           EXHIBITJi!
                                                                           EXHIBIT E


                                                                          AFFIDAVIT
                                                                          AFFIDAVIT



             State of
             State    Nebraska
                   ofNebraska


             County of
             County of t>ouglas
                       Douglas



             Account Name: BRUCK,
             Account Name: BRUCK,         YISROEL
                                          YISROEL
             AccountNo:
             Account No:   ************7421
                           ************7421


             ·The  undersi&ned employee
             The undersigned           emplayce ("       Affiant"). ·being
                                                      ("Affiant"),    being sworn,
                                                                              sworn, deposes
                                                                                        deposes and
                                                                                                  and says  that Affiant
                                                                                                       says that  Affiant    is
                                                                                                                             is an
                                                                                                                                an employee
                                                                                                                                   employee ofFirst
                                                                                                                                                 of First
             National Bank
             Naticñâl    Bank of    of Omaha,
                                        Omaha, (''FNBO''),
                                                    ("FNBO"),        which
                                                                     which is located
                                                                                located atat 1620-Dodge
                                                                                             1620 Dodge Street,
                                                                                                            Street, Omaha,
                                                                                                                      Omaha, NE   NE 68197.
                                                                                                                                      68197. Affiant
                                                                                                                                                 Affiant
             is ~uthorized
                authorized       to mak;e
                                 to   make thethe st~tements
                                                   st;‡ements ~nd  and representations
                                                                        representetions     herein.
                                                                                            herein. FNBO's      business records
                                                                                                      FNBO's business       records show·              of
                                                                                                                                              that as of
                                                                                                                                      show that
             9/10/2018
             9/20/2018      •, there
                                there was was duedue and        payable from
                                                        and payable       from thethe Account
                                                                                        Account    .number
                                                                                                    number referenced
                                                                                                              referenced      above   the amount
                                                                                                                              above the     amount of  pf
             $ 3218.85
             $  3218.85       . FNBO'
                                FNBO's s bu:!ness
                                               business records
                                                            records show
                                                                      show that     this Account
                                                                              that this   Account waswas opened
                                                                                                          opened or      acquired on
                                                                                                                    or acquired      on 11/4/2016
                                                                                                                                           11/4/2016 .
             Affiant
             Affiant   states that
                       states     that -the
                                         the original      agreement and docQment
                                              original ~greement              documcñt      evidencing the
                                                                                            evidencing   the creation
                                                                                                              creation of of tbis
                                                                                                                              this Aceounl
                                                                                                                                   Account     is lost
                                                                                                                                                  lost or
                                                                                                                                                       or
             destroyed,
             destroyed, but to the best
                           but     to  the  best of    Affiant's s .knowledge,
                                                  of Affiant'       Enowledge,     information q.nd belief
                                                                                   informatica    and  belief there are
                                                                                                               there   are no
                                                                                                                           no uncredited payments
                                                                                                                                uncredited    peyments
             against
             against the
                      the said
                           said debt,        and the
                                     debt, and    the amount
                                                        amount due due is frUe
                                                                           true and
                                                                                 and accurate
                                                                                       accurate according
                                                                                                 acccrding to to FNBO'
                                                                                                                 FNBO's s :books
                                                                                                                              books and
                                                                                                                                      and records.
                                                                                                                                           records.




             AffiantSignature:
             Affiant Signature:      .lA)J2,•,_:·c :· (A)e.l.it..
             AfflantName:
             Affiant Name: _ _W__1..._·.11_ie_W_e_d_dl__e_ _ __
                              Willie_Weddle

             Affiant             Senior
                            _ _ _s_e_n_io_r_M_a_n_a_g_e_r
                                            Manager      _ _ __
             Affiant Title:
                     Title: __




             Subscribed
             Subscribed to
             Affiant
                          to and
             Affiant described
                              and sworn
                                  sworn to
                      described above.
                                  above.
                                            before me
                                         to before me this
                                                      this             \7..,             day                                               by the




                                                                                               ry   abldc
                                                                                                        ic
                                                                                                                ENERAL
                                                                                                                -Ga'IERN. NOTARY-stale
                                                                                                                          NOTARY- Stateof Nebraska
                                                                                                                                       ofNebraska
                                                                                                           ·=      GENElTAL.ANDERSON
                                                                                                                   GENETTA L ANDERSON
                                                                                                     _;.              Comm. Exp.
                                                                                                                   MyComm.
                                                                                                                   My       Exp.F-r,22,
                                                                                                                                 Fèhmary  2020
                                                                                                                                       22,2020




             4183V725276
             4183V725276                                                Exhibit.E
                                                                        Exhibit.E Page
                                                                                  Page 1.
                                                                                       1.




                                                                              60 of 62
